                                     Hearing Date: January 29, 2019 at 10:00 a.m. (prevailing Eastern Time)
                                  Response Deadline: January 22, 2018 at 4:00 p.m. (prevailing Eastern Time)

Robert J. Feinstein
Richard E. Mikels
Bradford J. Sandler
Steven W. Golden
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
rfeinstein@pszjlaw.com
bsandler@pszjlaw.com
sgolden@pszjlaw.com

Counsel for the GUC Trustee of
the GUC Trust


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :               Chapter 11
                                                               :
INTERNATIONAL SHIPHOLDING                                      :               Case No. 16-12220 (SMB)
CORPORATION., et al.,1                                         :
                                                               :               Jointly Administered
                                                               :
                  Debtors.                                     :
---------------------------------------------------------------x


                                          NOTICE OF HEARING

                  PLEASE TAKE NOTICE that on November 28, 2018, Robert N. Michaelson

(the “GUC Trustee “or “Trustee”), in his capacity as trustee of the International Shipholding

GUC Trust (the “GUC Trust” or “Trust”) filed the Motion of the GUC Trustee to Enforce the


1
  The Reorganized Debtors in these cases, along with the last four digits of each Reorganized Debtor’s federal tax
identification number, are: International Shipholding Corporation (9662); Enterprise Ship Co. (9059); Sulphur
Carriers, Inc. (8965); Central Gulf Lines, Inc. (8979); Coastal Carriers, Inc. (6278); Waterman Steamship
Corporation (0640); N.W. Johnsen & Co., Inc. (8006); LMS Shipmanagement, Inc. (0660); U.S. United Ocean
Services, LLC (1160); Mary Ann Hudson, LLC (8478); Sheila McDevitt, LLC (8380); Tower LLC (6755); Frascati
Shops, Inc. (7875); Gulf South Shipping PTE LTD (8628); LCI Shipholdings, Inc. (8094); and Marco Shipping
Company PTE LTD (4570). The service address for each of the above Reorganized Debtors is 601 Poydras Street,
Pan American Building, Suite 1850, New Orleans, Louisiana 70130.



DOCS_SF:98296.1 42331/001
Plan and Confirmation Order With Respect to the Reorganized Debtors’ Responsibility to

Defend Asbestos Claims, Relieving Stay and Injunction, and Approving the GUC Trustee’s Right

Not to Defend Asbestos Claims [Docket No. 1047] (the “Motion”).

                  PLEASE TAKE FURTHER NOTICE that a hearing to consider the Motion

shall be held before the Honorable Stuart M. Bernstein, United States Bankruptcy Judge,

at the United States Bankruptcy Court of the Southern District of New York, Alexander

Hamilton Custom House, One Bowling Green, New York, New York 10004, on January 29,

2019, at 10:00 a.m. (prevailing Eastern Time).

                  PLEASE TAKE FURTHER NOTICE that any responses to the Motion must be

made in writing; shall conform to the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and the Local Rules of the Bankruptcy Court (the “Local Rules”); shall be filed with the

Bankruptcy Court with a hard copy delivered to Chambers, and served so as to be actually

received by (i) the U.S. Trustee; (ii) the Reorganized Debtors; (iii) counsel to the GUC Trust;

(iv) all parties that have filed a request to receive service of pursuant to Bankruptcy Rule 2002;

and (v) all other parties on the master service list prepared and maintained pursuant to the Order

Establishing Certain Notice, Case Management, and Administrative Procedures [ECF No. 178],

no later than January 22, 2019 at 4:00 p.m. (prevailing Eastern Time) (the “Objection

Deadline”).

                  PLEASE TAKE FURTHER NOTICE that if no objections or responses are

timely filed and served with respect to the Motion, the Debtors may, on or after the Objection

Deadline, submit to the Bankruptcy Court an order approving the Motion, which order may be

entered with no further notice or opportunity to be heard.




                                                 2
DOCS_SF:98296.1 42331/001
Dated: November 28, 2018
       New York, New York   PACHULSKI STANG ZIEHL & JONES LLP

                            /s/ Richard E. Mikels
                            Robert J. Feinstein
                            Richard E. Mikels
                            Bradford J. Sandler
                            Steven W. Golden
                            780 Third Avenue, 34th Floor
                            New York, NY 10017
                            Telephone: (212) 561-7700
                            Facsimile: (212) 561-7777
                            Email: rfeinstein@pszjlaw.com
                                     rmikels@pszjlaw.com
                                     bsandler@pszjlaw.com
                                     sgolden@pszjlaw.com




                                  3
DOCS_SF:98296.1 42331/001
